Citation Nr: 9925708	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1953 to May 
1955.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 1994, the veteran wrote a letter requesting 
reconsideration of the evaluations assigned for his service 
connected disability.  The RO informed the veteran that he 
could appeal and again provided notification of appellate 
rights.  His letter was not a Notice of Disagreement and the 
RO took all appropriate action to inform the veteran of what 
he should do if he wanted to appeal.  No additional action by 
VA is warranted.


FINDINGS OF FACT

1.  The appellant has the following disabilities: status post 
nasal bone fracture; traumatic wound scars in the nose and 
left periorbital region, well healed; arteriosclerotic heart 
disease with multiple coronary arteries disease; status post 
aortocoronary bypass graft surgery X4; congestive heart 
failure partially compensated; status post excision of the 
saphenous vein in the right lower leg; arterial hypertension; 
mild allergic rhinitis; and refractive error.

2.  The appellant possesses a high school education.  He has 
occupational experience as a janitor, cafeteria owner, 
grocery store owner, pig farmer, and general construction 
worker.  He reports having last worked on a full-time basis 
in 1991.

3.  The appellant's disabilities are of such severity as to 
preclude him from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

A total rating for pension purposes based on individual 
unemployability due to the appellant's nonservice-connected 
disabilities is warranted. 38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.342, 
4.15, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed the denial of a permanent and 
total disability rating for pension purposes.  A veteran of a 
period of war who meets the service requirements and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful misconduct 
shall be paid a pension pursuant to the requirements of 
38 U.S.C.A. § 1521 (West 1991).

The Board has determined that the appellant has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has honorable service 
during a period of war.

The appellant contends that his cardiovascular disorder has 
rendered him unemployable.  A person shall be considered to 
be permanently and totally disabled for pension purposes if 
such a person is unemployable as a result of a disability 
which is reasonably certain to continue throughout the life 
of the disabled person, or if the person is suffering from 
(1) any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person; or (2) any disease or disorder determined by 
the Secretary to be such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See 38 U.S.C.A. § 1502(a) 
(West 1991).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) analyzed the law with respect to pension 
entitlement under 38 U.S.C.A. § 1502 and set up a two-prong 
test for pension eligibility.  The Court indicated that 
permanent and total disability must be shown in one of two 
ways: either (1) the veteran must be unemployable as a result 
of a lifetime disability (this is the "subjective" standard 
and is based on the veteran's individual work experience, 
training and disabilities), or (2) if not unemployable, he 
must suffer from a lifetime disability which would render it 
impossible for the "average person" with the same 
disability to follow a substantially gainful occupation (this 
is the "objective" standard).  Id. at 446.  In order to 
make this determination, the Board must apply the percentage 
standards of 38 C.F.R. §§ 4.16 and 4.17 (1998), which is the 
objective standard, and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321, which is 
the subjective standard.  Brown, 2 Vet. App. at 446.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of ratable disabilities which are likely to be 
permanent shall be rated permanently and totally disabled.  
38 C.F.R. § 4.17.  For the purposes of pension, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 
is a requisite.  Ibid.  Accordingly, pursuant to § 4.16, 
total disability ratings for pension purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).

Claims of all veterans who fail to meet the percentage 
standards indicated above but who meet the basic entitlement 
criteria and are unemployable by reason of their 
disabilities, age, occupational background and other related 
factors, are entitled to consideration on an extraschedular 
basis.  38 C.F.R. § 3.321 (1998).

The appellant has been evaluated as having disabilities that 
include arteriosclerotic heart disease with multiple coronary 
arteries disease; status post aortocoronary bypass graft 
surgery X4; congestive heart failure partially compensated; 
and status post excision of the saphenous vein in the left 
[sic] lower leg evaluated.  The right leg was actually the 
subject of the saphenous vein excision.  Arterial 
hypertension under treatment; mild allergic rhinitis and 
refractive error have all three been given noncompensable 
evaluations.

The appellant has reported a high school education.  He 
reported last working in January 1991.  He was last employed 
as a janitor.  He has occupational experience as a cafeteria 
owner for 3 years, a grocery store owner for 10 years, pig 
farmer for 5 years and general construction worker doing 
carpentry, masonry and electrical work for 15 years.

Although the RO has assigned a combined disability evaluation 
of 30 percent, the Board shall not address the individual 
evaluations because it is determined that he is unemployable.  
On VA examination in March 1994, uncontrolled high blood 
pressure was diagnosed.  He was admitted to the San Pablo 
Hospital in May 1995 with diagnoses of unstable angina, 
arterial hypertension and severe coronary artery disease.  He 
underwent cardiac catheterization and other testing.  He then 
underwent coronary artery bypass and grafting.  He was 
discharged in stable condition with activity as tolerated.

A VA examination was conducted in April 1996.  On examination 
his blood pressure was 178/115.  There was no jugular vein 
distention.  His heart sounds were without murmur and with a 
loud S4.  His right leg was more edematous than the left and 
saphenous vein harvesting had been conducted in the right.  
Arteriosclerotic heart disease with multiple coronary artery 
disease was diagnosed.  He was status post aortocoronary 
bypass graft surgery X4 with partially compensated congestive 
heart failure.

Records from Dr. Kareh in November 1996 noted complaints of 
chest pain on and off and shortness of breath.  His heart 
rhythm and rate were normal.  His blood pressure was 160/90.  
Both legs had pitting edema.  An old inferior-wall myocardial 
infarction was noted on electrocardiogram.  The appellant was 
advised to avoid moderate-severe effort.

A VA examination was conducted in May 1997.  The appellant 
reported that since his bypass surgery he still experienced 
shortness of breath after climbing several stairs or lifting 
heavy objects.  He reported swelling in his right lower 
extremity with pain on and off while walking following the 
vein harvest.  On examination his heart rate, rhythm and 
sounds were normal.  His blood pressure was 156/94.  
Diagnoses included status post coronary bypass surgery and a 
history of arterial hypertension.  He had left [sic] lower 
extremity pain with swelling secondary to graft vein 
excisional surgery.  On a VA cardiovascular examination 
conducted at the same time, the examiner noted right leg 
edema.  His blood pressure was 150/85 and his 
electrocardiogram was normal.  That final diagnosis was 
hypertensive arteriosclerotic heart disease with multiple 
coronary artery disease.  He was status post aortocoronary 
bypass surgery and was at that time compensated.

Dr. Velazquez submitted a letter in September 1997 certifying 
that the appellant had chronic right leg cellulitis.

The appellant has been advised by a physician to avoid what 
was stated as moderate-severe effort.  Based on the above 
findings and discussion, the Board concludes that the 
appellant is unemployable according to the objective 
"average person" standard.  His education and occupational 
experience would require at least moderate manual labor, and 
the evidence supports a finding that his cardiovascular 
disability would preclude this.  

The evidence supports the finding that the appellant's 
arteriosclerotic heart disease with multiple coronary 
arteries disease; status post aortocoronary bypass graft 
surgery X4; congestive heart failure partially compensated; 
and status post excision of the saphenous vein in the left 
lower leg makes him unable to secure or follow a 
substantially gainful occupation based on his education and 
work experience.  The Board must consider the veteran's 
disability picture and his past educational and employment 
experiences.  There is nothing that establishes that the 
veteran can obtain or perform sedentary employment based on 
his past experiences.  In fact, there is nothing that 
establishes that sedentary employment is available in 
proximity to where he is located.  The Board concludes that 
the evidence supports the appellant's claim for pension 
benefits.



ORDER

A permanent and total disability evaluation for pension 
purposes is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

